Citation Nr: 1115469	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  10-48 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a May 1954 rating decision denying service connection for a left elbow condition and in a the February 1956 rating decision denying service connection for left elbow arthritis. 

2.  Whether there was CUE in a May 1958 rating decision denying service connection for an anxiety reaction. 

3.  Whether there was CUE in an April 1968 rating decision denying service connection for neuritis of the right lower extremity.  

4.  Whether there was CUE in an April 1968 rating decision denying service connection for neuritis of the left lower extremity.  

5.  Whether there was CUE in a July 2005 rating decision in not assigning an effective date for the grant of service connection for bilateral hearing loss prior to June 14, 2004. 

6.  Whether there was CUE in a June 2003 rating action denying service connection for a sinus disorder.  

7.  Entitlement to an effective date earlier than January 9, 2007, for the award of service connection for a sinus disorder.

8.  Entitlement to an effective date earlier than April 13, 2004, for the award of service connection for deviated nasal septum.


REPRESENTATION

Appellant represented by:	Agnes S. Wladyka, Attorney at Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active service from January 1950 to January 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions October 2009 and July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

As an initial matter, pleadings have been filed in this case requesting reopening of claims for which service connection had already been granted on the alleged basis of CUE in not awarding compensation retroactively to the day after service discharge.  In this regard, after there is a final RO rating action denying a claim, there are two mutually exclusive procedures to address the claim.  One, is that a finally denied claim may, upon application, be reopened upon the submission of new and material evidence.  Once reopened, the claim is then addressed on the merits.  This was done in a September 2006 Board decision which reopened a claim for service connection for a left elbow disability, finding that new and material evidence had been submitted, and upon de novo adjudication granted service connection.  The second method, is to move for revision of the prior final RO decision on the basis that it was the result of CUE, and in such an adjudication, no evidence not on file at the time of the adjudication being challenged may be considered.  These two separate, distinct, and mutually avenues are grounded in different statutes and regulations and result in different effective dates.  In sum, claims to reopen and motions for revision of past rating decision on the basis of CUE are different, mutually exclusive routes to the goal of determining an earlier effective date.  "To speak of reopening a CUE claim with new and material evidence would thus seem to be a contradiction in terms because reopening cannot establish an effective date earlier than the date of the claim to reopen, and could never establish the effective date that a successful CUE claim would provide."  Flash v. Brown, 8 Vet. App. 332, 340 (1995).

Historically, a May 1954 rating decision granted service connection for bilateral trench foot which was assigned an initial 10 percent rating, both effective January 30, 1954 (day after service discharge).  Neither the evaluation nor effective date assigned was appealed.  

The Veteran did not appeal a June 2003 rating decision which assigned separate 20 percent ratings for cold weather injury of each foot, effective September 30, 2002.  He also did not appeal a March 2004 rating decision which increased each of the separate ratings for cold injury of each foot to 30 percent, effective September 30, 2002.  An October 2009 rating decision found that separate 10 percent ratings should have been assigned effective September 30, 2001.  Separate 30 percent ratings effective September 30, 2002, were confirmed and continued. 

While a January 2010 NOD from the Veteran's attorney indicated that there was disagreement with the October 2009 rating decision, it was explained and specified that there was CUE in not granting service connection for multiple disabilities, including trench foot "commencing as of the date of his discharge from service on January 29, 1954."  However, the Veteran was, in fact, granted service connection for trench foot the day after service discharge (the earliest possible date for granting service connection for that disability).  The Veteran's attorney did not address the matter of the assignment of separate 10 percent rating for residuals of cold injuries of each foot as of September 30, 2001.  So, while those matters were addressed in the statement of the case (SOC), it is clear that these matters were not being appealed and they are not before the Board at this time.  

An October 2009 rating decision addressed the effective dates assigned for service connection for a deviated nasal septum on the alleged basis of CUE without specifying what rating decision was being challenged on the basis of CUE.  Service connection had been granted by a May 2007 rating decision effective April 13, 2004 (purported date of VA examination which actually took place on April 14, 2004).  However, in August 2007 the Veteran's attorney filed a timely NOD as to the effective dates assigned for the grants of service connection by the May 2007 rating decision for a sinus disorder and for a deviated nasal septum.  As yet, no SOC has been issued addressing the effective dates for the grants of service connection for a sinus disorder and service connection for a deviated nasal septum.  See generally Manlincon v. West, 12 Vet. App. 238 (1999).  

Thus, while the SOC of December 2010 addressed the issues of whether the "evaluation" assigned for both service-connected sinus disorder and a deviated nasal septum were clearly and unmistakably erroneous, it is clear that it is not the evaluations assigned that are being challenged but the effective dates for the grants of service connection assigned by the May 2007 rating decision.  Accordingly, as stated above, the issues of the effective dates for the grants of service connection for a sinus disorder and service connection for a deviated nasal septum are remanded for the issuance of an SOC and the issues have been restated as shown on the title page.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to earlier effective dates for the award of service connection for a sinus disorder and a deviated nasal septum are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was notified of the rating actions of May 1954 and February 1956 denying service connection for, respectively, a left elbow condition and left elbow arthritis, and he did not appeal either decision.  Those decisions are final.  

2.  It is not shown that the correct facts were not before VA or that statutory or regulatory provisions extant at that time were incorrectly applied in the May 1954 and February 1956 rating actions. 

3.  The Veteran was notified of a rating action of May 1958 denying service connection for an anxiety reaction, and he did not appeal that decision.  That decision is final.  

4.  It is not shown that the correct facts were not before VA or that statutory or regulatory provisions extant at that time were incorrectly applied in the May 1958.  

5.  The Veteran was notified of a rating action of April 1968 denying service connection for neuritis, and he did not perfect an appeal from that decision.  That decision is final.  

6.  It is not shown that the correct facts were not before VA or that statutory or regulatory provisions extant at that time were incorrectly applied in the April 1968 rating action. 

7.  The Veteran was notified of the rating action of July 2005 granting service connection for bilateral hearing loss with an effective date of June 14, 2004, and he did not appeal that decision.  That decision is final.  

8.  There was CUE in the July 2005 rating decision in not assigning an effective date of June 4, 2004, for service connection for bilateral hearing loss but otherwise it is not shown that the correct facts were not before VA or that statutory or regulatory provisions extant at that time were incorrectly applied in the July 2005 rating action in not assigning an effective date prior to June 4, 2004, for service connection for bilateral hearing loss. 

9.  The Veteran was notified of the rating action of June 2003 denying service connection for a sinus disorder, and he did not appeal that decision.  That decision is final.  

10.  It is not shown that the correct facts were not before VA or that statutory or regulatory provisions extant at that time were incorrectly applied in the June 2003 rating action.  


CONCLUSIONS OF LAW

1.  The unappealed rating actions of May 1954 and March 1956, which denied service connection for, respectively, a left elbow condition and arthritis of the left elbow, and of which the Veteran was notified, are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2010).  

2.  The May 1954 and March 1956 rating decisions, which denied service connection for, respectively, a left elbow condition and arthritis of the left elbow, were not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010).  

3.  The unappealed rating action of May 1958 which denied service connection for an anxiety reaction, and of which the Veteran was notified, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2010).  

4.  The May 1958 rating action which denied service connection for an anxiety reaction was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010).  

5.  The unappealed rating action of April 1968 which denied service connection for neuritis of each lower extremity, and of which the Veteran was notified, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2010).  

6.  The April 1968 rating action which denied service connection for neuritis of each lower extremity was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010).  

7.  The unappealed rating action of July 2005 which granted service connection for bilateral hearing loss assigning an effective date of June 14, 2004, and of which the Veteran was notified, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2010).  

8.  The July 2005 rating action was clearly and unmistakably erroneous in not assigning an effective date for service connection for hearing loss as of June 4, 2004, but was otherwise not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010).  

9.  The unappealed rating action of June 2003 denying service connection for a sinus disorder, and of which the Veteran was notified, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2010).  

10.  The June 2003 rating action denying service connection for a sinus disorder was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

The provisions of the VCAA are not applicable to a motion for revision on the basis of CUE.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran has not identified any additional evidence which is not now in the claim file but which allegedly was on file at the time of the rating actions being challenged on the basis of CUE.  Thus, there is otherwise no outstanding evidence to obtain, and the Board concludes that there has been compliance with the duty-to- assist provisions of the VCAA.  

Service Treatment Records

The January 1950 examination for service entrance revealed that the Veteran's hearing was 15/15 in each ear.  While in Korea, he incurred frostbite of both feet in December 1950, and also in December 1950, a grenade exploded near him, rendering him unconscious for 20 minutes.  On examination there was tenderness over the maxillary sinuses, bilaterally.  The diagnosis was frostbite of the feet.  In January 1951, he had only minor neurological changes in his feet from frostbite, and by February 1951, it was noted that no sensory or vasomotor defects were apparent.  The January 1954 examination for discharge found that the Veteran's hearing of the whispered and spoken voice was 15/15 in each ear and, that as to frostbite residuals, his feet became numb in cold weather and peeled in hot weather.  

Background

In the Veteran's original claim, received in February 1954, he claimed service connection for frost bite of the feet and the left elbow. 

The Veteran was notified by RO letter in May 1954 of a rating action that month that granted service connection for bilateral trench foot which was assigned an initial 10 percent rating, both effective January 30, 1954 (the day after service discharge).  He was also notified that service connection for a left elbow condition was denied.  

After a private physician's statement was received in February 1956, which addressed a left elbow condition, the Veteran was notified by RO letter of March 1956 of a rating action in February 1956 denying service connection for arthritis of the left elbow. 

The Veteran was notified by RO letter of May 1958 of a rating action that month denying service connection for a nervous condition.  He was also informed that evaluation of his service-connected trench foot remained the same. 

The Veteran was notified by RO letter of May 1959 of a rating action of April 1959 which confirmed and continued the rating for service-connected bilateral trench foot.  

The Veteran was notified by RO letter of April 1968 of a rating action that month which denied a rating in excess of 10 percent for bilateral trench foot.  He was also notified that claims were denied for service connection for "uric acid, neuritis, and diabetic condition as they were not incurred in or aggravated by your service.  These conditions were not shown during your service nor within the regulatory period thereafter."  He was also informed that there was no causal relationship between his service-connected bilateral trench foot and these conditions.  

The Veteran's Notice of Disagreement (NOD) to the April 1968 rating action was dated and received in that same month.  In the NOD he reported that he had not filed a claim for service connection for "uric acid, neuritis, and diabetic conditions" because after three examinations since the April 1968 rating action he had been told that he did not have these conditions.  Rather, his claim had been for increased compensation for bilateral trench foot.  

The Veteran was issued an SOC in June 1968 addressing the issue of a rating in excess of 10 percent for frozen feet (bilateral trench foot).  He was informed that he should complete an enclosed Substantive Appeal, VA Form 1-9.  If the RO did not hear from him in 60 days it would be assumed that he did not intend to complete the appeal and RO would close the record but if he needed more time he should let the RO know within 60 days. 

The Veteran never responded to the June 1968 SOC.  In fact, thereafter no further correspondence received from the Veteran until November 1991 in which he claimed an increased rating for bilateral trench feet.  

After receipt of private clinical records, the November 1991 claim for increase was denied by a January 1992 rating action, of which the Veteran was notified by RO letter of February 1992.  

Thereafter, no correspondence was received from the Veteran until September 30, 2002, in which he claimed service connection for residuals of frostbite of the hands and an increased rating for the service connection bilateral trench foot. 

By RO letter of February 2003 the Veteran was provided with VCAA notice as to this service connection claim and his claim for an increased rating.  

In a letter dated and received in January 2003 the Veteran, via his then representative, claimed service connection for a sinus condition.  By RO letter of March 2003, the Veteran was provided with VCAA notice as to this service connection claim.  

In a letter dated and received in March 2003, the Veteran, via his then representative, claimed service connection for frostbite of the left elbow. 

A June 2003 rating action granted a separate 20 percent rating for cold weather injury of the left foot (previously characterized as frozen feet), effective September 30, 2002 (date of receipt of claim); granted a separate 20 percent rating for cold weather injury of the right foot (previously characterized as frozen feet), effective September 30, 2002 (date of receipt of claim); granted service connection for cold weather injury of the left hand which was assigned an initial 10 percent rating, effective September 30, 2002 (date of receipt of claim); and granted service connection for cold weather injury of the right hand which was assigned an initial 10 percent rating, effective September 30, 2002 (date of receipt of claim).  Service connection for a sinus condition was denied, and the application to reopen the claim for service connection for traumatic arthritis of the left elbow, as due to a cold weather injury, was denied for failure to submit new and material evidence.  These grants resulted in an increase in the combined disability rating from 10 percent to, including the bilateral factor, 50 percent, effective September 30, 2002.  The Veteran was notified of these actions by RO letter of June 2003. 

Received in August 2003 was an NOD from the Veteran's service representative as to the ratings assigned for the cold injury residuals of each foot and each hand, the denial of service connection for a sinus condition, and the denial of the application to reopen the claim for service connection for his left elbow.  It was stated that "VA is committing a clear and unmistakable error in not recognizing this claim."  

An Informal Conference was held on March 24, 2004, the report of which indicates that VA examinations would be scheduled for the claims for increased rating for residuals of cold injuries of the hands and for degenerative joint disease of the left elbow.  

A March 25, 2004, rating action granted separate increased ratings from 20 percent to 30 percent for residuals of cold injury residuals of left foot and for the right foot; and also granted separate increased ratings from 10 percent to 20 percent for residuals of cold injury residuals of left hand and for the right hand.  The effective date for all of these grants was September 30, 2002.  This resulted in a combined disability evaluation, including the bilateral factor, of 80 percent.  The Veteran was notified of this decision by RO letter of March 29, 2004.  

By RO letter of March 26, 2004, the Veteran was informed that he had been notified in June 2003 that his prior claim for service connection for traumatic arthritis of the left elbow had been denied.  As to that claim and the claim for service connection for sinusitis, he was also informed of the respective obligations for providing evidence and what was needed to substantiate a claim for service connection.  

Formal VA examinations were conducted in April 2004. 

On June 4, 2004, the Veteran's claim for service connection for bilateral hearing loss and for service connection for posttraumatic stress disorder (PTSD) was received, and by RO letter in July 2004 he was provided the required VCAA notice as to those claims.  

A July 12, 2004, rating action granted an increase in the 20 percent ratings for residuals of cold injury of the left hand to 30 percent and granted an increase in the 20 percent ratings for residuals of cold injury of the right hand to 30 percent, both effective September 30, 2002.  That decision confirmed and continued the denial of service connection for a sinus disorder and confirmed and continued the denial of reopening of the claim for service connection.  It also confirmed and continued the 30 percent ratings for cold injury residuals of each foot. 

A July 13, 2004, SOC was issued as to the claims for service connection for sinusitis and traumatic arthritis of the left elbow.  

On July 29, 2004, the Veteran's service personnel records were received.  These show, in pertinent part, that he was a mortar chief. 

In the Veteran's September 2004 Substantive Appeal, VA Form 9, he stated that he wished to appeal all issues in the SOC and desired a travel Board hearing.  

The Veteran was afforded a VA psychiatric examination in October 2004, which yielded a diagnosis of PTSD. 

In VA Form 21-4138, Statement in Support of Claim, of October 15, 2004, the Veteran's then representative requested increased ratings for the residuals of cold injuries of each hand, and by RO letter in November 2004 he was provided the required VCAA notice as to those claims

A rating action in November 2004 granted service connection for PTSD which was assigned an initial 50 percent rating, effective June 4, 2004 (date of receipt of claim).  Also, service connection for bilateral hearing loss was denied.  This resulted in a combined disability rating of 90 percent, effective June 4, 2004. 

In November 2004, in VA Form 21-4138, Statement in Support of Claim, of the Veteran's then representative disagreed with the initial 50 percent rating assigned for PTSD and the denial of service connection for hearing loss (and requested an additional examination for the hearing loss). 

The Veteran was afforded a VA examination for cold injury residuals in December 2004.  The report of that examination reflects that the Veteran reported having had a detailed examination in March 2004 and that since that time he had not made any claim for an increased rating and was satisfied with the disability evaluations currently assigned. 

Following a March 2005 deferred rating action noting the substance of the December 2004 VA examination, in VA Form 21-4138, dated April 5 2005, the Veteran's then service representative stated that the December 2004 VA examiner had misunderstood the Veteran and that the Veteran wanted another VA examination for a possible increase in the evaluations for his cold injuries.   

The Veteran was afforded multiple VA examinations in April 2005 and in June 2005, a VA opinion was obtained to the effect that his current hearing loss and tinnitus were as likely as not caused by or a result of his military service.  

A July 12, 2005, rating action granted service connection for (1) peripheral neuropathy of right upper extremity which was assigned an initial 10 percent rating, effective October 15, 2004; (2) peripheral neuropathy of the left upper extremity which was assigned an initial 10 percent rating effective October 15, 2004; (3) peripheral neuropathy of right lower extremity which was assigned an initial 10 percent rating, effective December 22, 2004; (4) peripheral neuropathy of left lower extremity which was assigned an initial 10 percent rating, effective December 22, 2004; (5) tinnitus which was assigned an initial 10 percent rating, effective June 14, 2004; and (6) bilateral hearing loss which was assigned an initial noncompensable evaluation, effective June 14, 2004.  Also, basic eligibility to Dependents' Educational Assistance was established effective from October 15, 2004.  The 30 percent ratings for residuals of cold injuries for each foot and each hand were confirmed and continued.  This resulted in a combined disability evaluation of 100 percent, effective October 15, 2004.  The Veteran was notified of this rating decision by RO letter dated July 13, 2005.  

A September 8, 2005, Report of Contact reflects that there had been an informal conference with a VA Decision Review Officer and that the Veteran continued to disagree with the 50 percent rating assigned for PTSD.  He was retired but occasionally worked during the summer as a guide for fishermen. 

A September 2005 SOC addressed an initial rating higher than 50 percent for PTSD. 

In an April 2006 notice of a hearing scheduled in May 2006 the Veteran was informed of how effective dates and disability ratings were determined, including the impact of the nature and symptoms of the condition and severity and duration, particularly as they impacted on employment.  

Two statements from service comrades were submitted into evidence at the time of a May 23, 2006, travel Board hearing.  Initial RO consideration of that evidence was waived.  It was agreed that the issues on appeal were service connection for sinusitis, service connection for a left elbow disability, and entitlement to an initial rating in excess of 50 percent for PTSD. 

A September 2006 Board decision found that new and material evidence had been submitted since an unappealed and final RO decision in February 1956, to reopen a claim for service connection for a left elbow disability and, upon de novo consideration, service connection for a left elbow disability was granted.  The claims for service connection for sinusitis and for an initial rating in excess of 50 percent for PTSD were remanded.  In the remand portion of that decision, the RO was instructed to adjudicate, after development of the claim for service connection for a sinus disorder, which included conducting a VA nexus examination, the inextricably intertwined claim for service connection for a deviated nasal septum. 

It was noted in the September 2006 Board decision that at the May 2006 hearing a motion was made to revise a May 1958 rating decision which denied service connection for an anxiety reaction on the basis of clear and unmistakable error (CUE).  See pages 6 and 7 of the transcript of the May 2006 travel Board hearing.  This matter was referred to the RO for development and adjudication.  

An October 2006 rating decision effectuated the grant of service connection for traumatic arthritis of the left elbow and assigned an initial 10 percent disability rating, both effective April 4, 2003. 

Following VA examination in January 2007, when a VA examiner opined that the Veteran's nasal obstruction aggravated his recurrent sinusitis with persistent nasal drip, and was at least as likely as not due to his military service during which he sustained a facial injury, a May 2007 rating decision granted service connection for a sinus disorder, which was assigned an initial noncompensable rating, effective January 9, 2007, and also granted service connection for a deviated nasal septum, which was assigned an initial noncompensable rating, effective April 13, 2004.  The Veteran was notified of that decision by RO letter of July 1, 2007. 

In August 2007, the Veteran's attorney filed a timely NOD as to the effective dates assigned for the grants of service connection for the service-connected sinus disorder and the service-connected deviated nasal septum.  As yet, no SOC has been issued addressing the effective dates for the grants of service connection for a sinus disorder and service connection for a deviated nasal septum.  See generally Manlincon v. West, 12 Vet. App. 238 (1999).  

In October 2007 the RO provided the Veteran's attorney a copy of the claim file. 

An October 2007 Board decision denied entitlement to initial or staged ratings in excess of 50 percent for PTSD.  In the October 2007 Board decision it was erroneously stated that the Veteran had not appealed the ratings or effective dates assigned by the May 2007 rating decision as to the grants of service connection for a sinus disorder and for a deviated nasal septum.  As noted above, the Veteran's attorney did file a timely NOD as to the effective dates of the grants of service connection for those disorders. 

Additionally, the October 2007 Board decision noted that the earlier Board decision in September 2006 had referred to the RO a motion for revision of a May 1958 rating decision, on the basis of CUE, in denying service connection for an anxiety disorder.  Since no action had been taken as to this matter, it was again referred to the RO to take appropriate action.  

VCAA letter sent by RO dated November 14, 2007, addressed CUE in the May 1958 rating decision denial of service connection for an anxiety disorder.  

In March 2006, the RO sent the Veteran a letter informing him of the matter in which VA determined disability ratings and effective dates, citing Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

As noted, a June 2003 rating decision granted separate 20 percent rating for cold injury residuals of each foot, effective September 30, 2002.  An October 2009 rating decision found that there was CUE in a June 2003 rating decision in not assigning an effective date one year earlier, i.e., an effective date of September 30, 2001.  

The October 2009 rating decision also found that there was no CUE in a May 1954 rating decision denying service connection for a left elbow condition or in the February 1956 rating decision denying service connection for left elbow arthritis (subsequently service-connected as traumatic arthritis of the left elbow).  

The October 2009 rating decision also found that there was no CUE in a July 12, 2005, rating action in not assigning an earlier effective date for the grant of service connection for bilateral hearing loss prior to June 14, 2004 (alleged to have been warranted the day after service discharge. 

The October 2009 rating decision also found that there was no CUE in a May 23, 2007, rating action in not assigning an earlier effective date for the grant of service connection for a deviated nasal septum.  

The October 2009 rating decision also found that there was no CUE in a June 2003 rating action in denying service connection for a sinus condition (because at that time there was no diagnosed sinus condition). 

The October 2009 rating decision also found that there was no CUE in a May 1958 rating action in denying service connection for anxiety (as the evidence did not show that a psychiatric disorder first shown after service was related to military service). 

In January 2010 the Veteran's attorney filed an NOD to the October 2009 rating decision's determinations as to there being no CUE in past rating decisions.  

Law and Regulations Governing a Motion for Revision on the Basis of CUE

A decision of the RO is final and binding as to the conclusions based on the evidence on file at the time VA issues written notification.  38 C.F.R. § 3.104(a). 

A final and binding RO decision will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such an error, the prior decision will be reversed or amended and it will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision.  38 C.F.R. § 3.105(a).

To warrant a finding of CUE in a rating decision: (1) either the correct facts, as they were known at that time, were not before the adjudicator, i.e., more than a simple disagreement with how the RO weighed or evaluated the evidence; or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and the sort that, had it not been made, would have "manifestly changed" the outcome of that decision; and (3) a determination that there was CUE must be based on the record and law that existed at the time of that prior adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

A breach of the duty to assist cannot form the basis for a claim of clear and unmistakable error as such a breach creates only an incomplete, rather than an incorrect, record.  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

In view of the standard that error must be undebatable and about which reasonable minds cannot differ, the "benefit of the doubt" rule can never be applicable; an error either undebatably exists or there was no error within the meaning of 38 C.F.R. § 3.105(a).  See Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain in service will permit service connection of arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).   

Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) competent evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) competent evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

Effective Dates for Service Connection

As for claims for disability compensation based on direct service connection, the effective date to be assigned for a grant of service connection is the day following separation from active service or the date entitlement arose, if a claim is received within one year after separation from service; otherwise, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q), (r) (2010).   

Pending Claim

"[A] reasonably raised claim remains pending until there is an explicit adjudication of the claim or an explicit adjudication of a subsequent 'claim' for the same disability.  See Myers [v. Principi, 16 Vet. App. 228, 229 (2002)] and 38 C.F.R. 3.160(c) ... If there is no explicit final denial of the original claim prior to the granting of the subsequent claim, then, as part of his or her appeal of the effective-date decision, an appellant can raise the fact that he or she filed the original claim for the same disability at an earlier date than the claim which was subsequently granted."  Ingram v. Nicholson, 20 Vet. App. 156, 164 (2006).  

When VA fails to adjudicate a claim, the claim remains pending.  See Fenderson v. West, 12 Vet. App. 119, 132 (1999); Holland (Sterling) v. Gober, 10 Vet. App. 433, 436 (1997) (per curiam order).  Therefore, there is no final adverse RO decision that can be subject to a CUE [clear and unmistakable error which requires reversal of a VA adjudication] attack.  Norris v. West, 12 Vet. App. 413, 422 (1999) (citing Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997))  

A reasonably-raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent claim for the same disability.  Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007)).  See also Williams v. Peake, 521 F.3d 1348 (Fed. Cir. 2008) (affirming Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007)).  

Analysis

The provisions of 38 U.S.C.A. § 5101(a) (West 2002) mandate that a claim must be filed in order for any type of benefit to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Further, the mere presence of medical evidence in the record does not establish an intent on the part of the veteran to seek service connection for the benefit in question.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  While the Board must interpret the Veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the veteran.  Id.  

CUE in a May 1954 denying service connection for a left elbow condition 
and in a the February 1956 rating decision denying service connection 
for left elbow arthritis

In a rating decision in May 1954, the RO denied the claim of service connection for a left elbow condition; after the Veteran was notified of the adverse determination by letter that same month, the Veteran did not appeal the rating decision.  That decision is final.  

The service treatment records (STRs) are negative for a disability of the left elbow.  

The evidence on file at that time of the 1954 rating decision included the report of an April 1954 VA orthopedic examination which found that despite the Veteran's complaint of left elbow pain of service origin, he had normal range of motion of that joint and there were no abnormal physical findings.  The diagnosis was that the left elbow was normal.  An x-ray revealed no pathologic change in the bone or joint structures of the left elbow. 

A grant of service connection requires a finding that there is current disability which has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The mere presence of pain does not equate to a finding that a chronic disability was incurred during service.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Absent competent evidence of current disability at the time of the 1954 rating decision, there was no CUE in that decision in denying service connection for a left elbow disorder. 

In a rating decision in February 1956, the RO denied the claim of service connection for arthritis of the left elbow condition; after the Veteran was notified of the adverse determination by letter the next month, the Veteran did not appeal the rating decision.  That decision is final.  

The only additional evidence on file since the 1954 rating decision was a January 1956 statement from Dr. S. stating that he had seen the Veteran in January 1956 for pain and a crackling sensation in the left elbow, especially when he leaned on it.  The pain had been intermittent since 1953 when, according to the Veteran, it had first bothered him while leaning on it at a firing range.  He had reportedly been evaluated at Quantico, Virginia, but x-rays were never taken.  The diagnosis was traumatic arthritis of the left elbow. 

In essence, this additional evidence was the same as that at the time of the 1954 rating decision, with the addition that the Veteran reported having been evaluated for left elbow pain during service.  However, this is not corroborated by the STRs which otherwise appear complete, and there is no allegation that they are incomplete.  Moreover, the diagnosis of traumatic arthritis was based solely upon the history related by the Veteran and, at the time of the 1956 private physician's statement, no x-rays had revealed any arthritis of the left elbow.  Indeed, the 1956 private physician did not even report any findings based on an examination of the Veteran's left elbow.  Accordingly, there was no competent, i.e., radiological, evidence of left elbow arthritis, which was denied by the 1956 rating decision.  Consequently, there was no CUE in the 1956 rating decision in denying service connection for arthritis of the left elbow. 

In a September 2006 Board decision it was found that new and material evidence had been submitted since the 1956 RO denial to reopen that claim and, upon de novo consideration service connection for a left elbow disability was granted.  That decision noted that the Veteran submitted witness statements that corroborated his report an in-service injury to the Veteran's left elbow, and he claimed that he had chronic, and worsening, disability of the left elbow thereafter, even though his STRs were negative for left elbow disability.  Nevertheless, in March 1954, within two months after service separation, he filed a claim for service connection for a left elbow disability and while April 1954 clinical and x-ray examinations of his left elbow were normal, a January 1956 private medical report reflects a diagnosis of post-traumatic arthritis of the left elbow, only two years after service separation and the clinician notes at that time reflect a history of intermittent elbow pain since 1953, which placed the onset of the pain during service.  

The 2006 Board decision reopened the claim because of new witness statements and a favorable VA medical opinion in 2004. 

Parenthetically, the Board notes that in a November 2010 letter from the Veteran's attorney, it was requested that because new and material evidence had been received since the 1956 RO denial, the effective date should have been the date of claim immediately preceding the 1956 RO denial (which was the receipt in February 1956 of the January 1956 private physician's statement).  On the other hand, the effective date established by the October 2006 rating decision, which effectuated the grant of service connection, was the date of receipt of the reopened claim on April 4, 2003.  

A review of the VA and private treatment records for multiple other disabilities which predate April 2004 to not reflect an intent to claim VA benefits and there is otherwise no earlier formal or informal claim for service connection for a left elbow condition prior to the April 2003 application to reopen the claim.  This includes the VA field examination conducted in 1958.  While a deposition of a private physician reflects that the private physician had clinical notes regarding treatment of a left elbow disability, that field examination was conducted to obtain information as to post service treatment for a psychiatric disability.  

As noted above, the mere presence of medical evidence in the record does not establish an intent on the part of the Veteran to seek service connection for the benefit in question.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  

After a prior final denial of a claim, the proper effective date for any subsequent grant of service connection upon reopening cannot predate the date of receipt of the application to reopen the claim.  Here, the application to reopen the claim was received on April 4, 2003.  

Unless the award of disability compensation benefits resulting from a claim to reopen is based on service records not previously associated with the claim when it was denied, see, e.g., 38 C.F.R. § 3.156(c), the date of the claim to reopen is the earliest effective date authorized by law.  Leondard v. Principi, 17 Vet. App. 447, 451 (2004), aff'd 405 F.3d 1333 (Fed.Cir. 2005) ("[I]t is well established that the effective date for an award based on a claim to reopen is the date of the claim to reopen.").  In this instance, the record does not reflect that the award of VA benefits for traumatic arthritis of the left elbow was premised in any way on service records not previously associated with the Veteran's earlier claim.  Accordingly, based on the record as a whole, the correct date for the assignment of service connection is the date of receipt of the reopened claim on April 4, 2003.  

CUE in a May 1958 rating decision in denying service connection 
for an anxiety reaction

The STRs are negative for a psychiatric disability.  The May 1958 rating action acknowledged the existence of evidence as early as 1955 of lay evidence of psychiatric symptoms and treatment by Dr. S. in 1956, only two years after service, of treatment for psychiatric symptoms.  The March 1958 VA psychiatric examination noted the Veteran's history of combat exposure and yielded a diagnosis of an anxiety reaction.  

At the earlier May 2006 Board hearing the Veteran's attorney drew attention to the 1958 psychiatric examination report which contains a notation that the "Veteran shows a combat incurred neurosis as noted."  However, the two words "combat incurred" are scratched out on the report and immediately beneath those words are the three initials of a person, presumably the person who scratched out those two words.  The report also bears the signature of the neuropsychiatrist that conducted the examination and the Board notes that the initials of the person who scratched out the words "combat incurred" do not match the first letters of the neuropsychiatrist that conducted the examination.  Also, the report of that psychiatric evaluation reflects that the Veteran had "[d]efinite personality changes noted since combat and service."  

The Board is unable to explain this discrepancy and, in light of the many years (more than five decades) since the examination was conducted, there appears to be no means by which to explain or resolve the discrepancy.  Nevertheless, the 1958 rating decision noted the diagnosis of an anxiety reaction in the VA examination report.  While no mention was made in the 1958 rating action of the excision of the words "combat incurred" or of the personality changes since combat and military service, since the 1958 rating decision observed the diagnosis of anxiety reaction, it must be assumed that the entire report of the 1958 VA psychiatric examination was reviewed.  

Other than the February 1956 report from Dr. S. in which it was stated that the Veteran had been very nervous and jumpy since discharge from active service in 1954, and a similar notation in the 1958 VA psychiatric examination, there was evidence for the RO to conclude in 1958, there was an absence of a sufficient nexus between the psychiatric symptoms and treatment first shown after military service to warrant a grant of service connection.  Specifically, prior to the 1958 rating action, a field examination was conducted to determine when the Veteran was first treated by Dr. S. for psychiatric symptoms and it was found that such treatment began about two years after military service.  

The fact that there was also evidence in support of the claim does not, in itself, render the RO decision in 1958 the product of CUE if, as in this case, there was evidence to support the denial.  

"[S]imply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See Russell, supra.  Similarly, neither can broad-brush allegations of 'failure to follow the regulations' or 'failure to give due process,' or any other general, non-specific claim of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  "It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

Accordingly, there was no CUE in the 1958 rating action in denying service connection for an anxiety reaction.  


CUE in an April 1968 rating decision in denying service connection for 
neuritis of the right lower extremity and denying service connection for 
neuritis of the left lower extremity

It is alleged that there was CUE in the April 1968 rating decision in not first obtaining an independent medical expert opinion, or otherwise obtaining a definitive medical opinion as to the Veteran's complaints of, and the cause of, neurologic symptoms in each lower extremity.  It is also alleged that there was there was a mix up in a laboratory study by which the results of some other Veteran were confused with those of the Veteran such that the RO concluded that the Veteran had diabetes when, in fact, he has never had diabetes.  Rather, had this error not been made it would have been concluded that his neuritis was due to his frostbite of the feet during active service. 

In this regard, there is on file a copy of a blood chemistry report of January 1968 which has the Veteran name written in two places.  The report notes the Veteran's blood fasting sugar level.  This information was recorded on a report of VA examination in March 1968 and was the basis for a diagnosis of mild or potential diabetes.  

Accordingly, the correct facts were before the RO at the time of the April 1968 rating decision denying service connection for neuritis.  

Also, the allegation that the RO should have obtained additional medical opinions at the time of the April 1968 rating decision is in essence an allegation of a failure to assist the Veteran.  However, this is not a valid basis for establishing CUE in the 1968 rating decision as any such failure could only have resulted in an incomplete and not necessarily an erroneous record.  

Also, a February 2011 statement from a private physician was submitted by the Veteran's attorney, stating that the Veteran had only one slightly-elevated glucose reading and that this was insufficient to diagnosis diabetes and, further, that in the physician's opinion the Veteran's peripheral neuropathy was a result of cold injuries.  However, this evidence was not on file at the time of the 1968 rating decision and, so, may not be considered in adjudicating whether there was CUE in that rating action.  

Accordingly, it must be concluded that there was no CUE in the April 1968 rating action in denying service connection for neuritis.  

CUE in a July 2005 rating decision in not assigning an effective date for the grant of service connection for bilateral hearing loss prior to June 14, 2004

Initially, the Board notes that the July 2005 rating decision granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating, both effective June 14, 2004.  The July 2005 rating decision indicated that June 14, 2004, was the date of receipt of the claim for service connection for, in part, hearing loss. 

However, a review of that document, VA Form 21-4138, Statement in Support of Claim, shows that it was signed by the Veteran's then service representative and dated June 4, 2004.  More importantly, it bears a date stamp of having been received on the 4th of June 2004 and not the 14th of June 2004.  To this extent only there was CUE in the July 2005 rating decision.  

Nevertheless, it must be noted that as otherwise provided under 38 C.F.R. § 3.31(c) (setting for exception which are not herein pertinent), under 38 C.F.R. § 3.31 "payment of monetary benefits based on original, reopened, or increased awards of compensation, pension, dependency and indemnity compensation ... may not be made for any period prior to the first day of the calendar month following the month in which the award became effective."   

Also, 38 C.F.R. § 3.385 provides that "[f]or the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  

VA audiometric testing in April 2005 established that the Veteran had threshold levels in each ear higher than 40 decibels at 3,000 and 4,000 Hertz, and so met VA criteria for hearing loss.  A VA medical opinion in June 2005 was that the bilateral hearing loss was at least as likely as not caused by or the result of military service. 

However, prior to the June 4, 2004, the evidentiary records are devoid of signs, symptoms, complaints, history, treatment, findings or in fact to any reference to a hearing loss.  While the Veteran was exposed to acoustic trauma during service from a concussion grenade, this alone is insufficient to have established that he incurred a hearing loss, particularly in light of the fact that the service discharge examination noted his hearing was 15/15 in each ear to the whispered and spoken voice. 

The belief that an effective date prior to June 4, 2004, should have been assigned for service connection for bilateral hearing loss, retroactively to the day after discharge from active service, appears to be predicated upon nothing more than the fact that the bilateral hearing loss was ultimately determined to be of service origin.  However, there is nothing in the record prior to June 4, 2004, which, even when liberally construed, can be deemed to be a claim for service connection for bilateral hearing loss.  See generally Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (holding that the Secretary must sympathetically read prior pro se filings in determining if CUE exists in an earlier decision).  

Accordingly, it must be concluded that there was CUE in the July 2005 rating decision but only to the limited extent of not assigning an effective date for service connection for bilateral hearing as of June 4, 2004, but that otherwise there was no CUE in the July 2005 rating action.  


CUE in a June 2003 rating action denying service connection for a sinus disorder

The Veteran's then representative filed a claim in April 2003 for, in part, service connection for a sinus condition which was alleged to be due to the effects of the same cold weather that gave rise to his service-connected cold injury residuals.  

The June 2003 rating decision found that there was no medical evidence showing that a sinus condition existed or that it could be linked to his military service, and it was not related to his cold weather injuries.  This was predicated upon a May 2003 VA examination which found that although the Veteran complained of nasal catarrh, allergic rhinitis by history with recurrent sneezing, and postnasal drip, on examination no abnormality was found other than, clinically, his having a picture of allergic rhinitis.  The diagnoses included no active nasal sinus disease.  

Another VA report of May 2003 reflects that in that physician's opinion, even if the Veteran did have a chronic sinus condition, since he had sneezing and other complaints, it was not likely that his sinus condition was related to or caused by cold injury.  That physician conducted a VA cold injury examination in February 2003, at which time the Veteran's claim file was not available for review.  However, the Veteran's history of inservice cold exposure was recorded and, since the diagnoses included cold injuries of the hands and feet with residuals, that history was accepted as accurate. 

Thus, while the Veteran did have tenderness over both maxillary sinuses on one occasion during service, this was not sufficient to establish the existence of a chronic sinus disorder.  This is particularly true in light of the finding on VA general medical examination in February 1954 that the Veteran's sinuses were normal.  

Accordingly, it must be concluded that there was no CUE in the June 2003 rating action denying service connection for a sinus disorder.  



ORDER

The motion to revise rating actions of May 1954 and February 1956 denying service connection for a left elbow disability on the basis of CUE is denied. 

The motion to revise a May 1958 rating decision denying service connection for an anxiety reaction on the basis of CUE is denied. 

The motion to revise an April 1968 rating decision denying service connection for neuritis of the right lower extremity on the basis of CUE is denied. 

The motion to revise an April 1968 rating decision denying service connection for neuritis of the left lower extremity on the basis of CUE is denied. 

The motion to revise a July 2005 rating decision for not assigning an effective date for the grant of service connection for bilateral hearing loss prior to June 14, 2004, on the basis of CUE is granted only to the extent of assigning an effective date of June 4, 2004, and the motion for revision is otherwise denied. 

The motion to revise the June 2003 rating action denying service connection for a sinus disorder on the basis of CUE is denied. 


REMAND

In August 2007 the Veteran's attorney filed a timely NOD following the May 2007 rating decision as to the effective dates assigned for the award of service connection by for a sinus disorder and a deviated nasal septum.  As yet, no SOC has been issued addressing entitlement to earlier effective dates.  Thus, the claims must be remanded.  See generally Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2009).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO should issue an SOC to the Veteran and the Veteran's attorney addressing the claims for entitlement to earlier effective dates for the award of service connection for a sinus disorder and a deviated nasal septum.  Along with the SOC, the RO must furnish a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford the Veteran and the Veteran's attorney the applicable time period for perfecting an appeal as to this issue.

The Veteran and the Veteran's attorney are hereby reminded that appellate consideration of the matters identified above may be obtained only if a timely appeal is perfected.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


